The opinion of the court was-delivered by
Garrison, J.
The substance of this litigation is set out in the opinion delivered in the Supreme Court. 38 Vroom 461. That opinion disposes of the only issues presented by the reasons assigned by the prosecutor for the annulment of the *312ordinance in question, which, were that the defendants had not the power to require- the construction of a sidewalk where one- already existed, and that to do so in the present case was an unreasonable exercise of such power. The first is a decision upon matter of law, in which we concur; the' second is a finding of fact, by which we are bound.
Whether the ordinance was void for uncertainty in the de-' seription of the work that it imposed in the first instance upon the prosecutor was not dealt with in the court below, .and cannot be decided here, because it is not covered by any of the reasons that were assigned. The judgment of the Supreme- Court is affirmed,, with costs.
For affirmance—The Chancellor, Chief Justice, Dixon, Garrison, Collins, Hendrickson, Pitney, Voorhees. ' 8.
For reversal—Adams, Yredenburgi-i, Yroom. 3.